
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.3


SEVERANCE AGREEMENT AND GENERAL RELEASE


        This Severance Agreement and General Release ("Agreement) is made and
entered into by and between Paul F. Beyer ("Executive") and Specialty
Laboratories, Inc., a California corporation (the "Company") (hereinafter,
Executive and the Company shall collectively be referred to as the "Parties"),
with reference to the following facts:

        A. Executive has been employed by the Company as its President and Chief
Operating Officer. The terms of Executive's employment were governed by a
written Employment Agreement dated September 1, 2000 (the "Employment
Agreement").

        B. Executive has decided to end his employment relationship with the
Company, and has tendered his voluntary resignation effective June 7, 2002,
which was accepted by the Company's board of directors (the "Board").

        C. The Employment Agreement does not provide for severance payments to
Executive in the event of a voluntary resignation but does provide for the
continuation of Executive's salary for two years in the event that the Company
terminates Executive's employment other than for Cause (as defined in the
Employment Agreement) or should Executive resign for Good Reason (as defined in
the Employment Agreement). The Company has agreed to offer Executive a severance
payment and other consideration in exchange for certain covenants and
obligations, as described in this Agreement, and in exchange for Executive's
general release of any and all claims and disputes, whether known or unknown,
which exist or could exist on Executive's behalf against the Company or its
affiliates, arising out of Executive's employment with the Company as its
President and Chief Operating Officer and the cessation of that employment
relationship.

        NOW, THEREFORE, in consideration of the covenants and promises contained
herein, the Parties hereto agree as follows:

        1.    Voluntary Resignation of Corporate Positions. Executive has
voluntarily resigned, effective June 7, 2002, all positions held as an officer
and employee of the Company, other than his position as a member of the board of
directors of the Company (the "Board"). Executive acknowledges and understands
that from June 7, 2002, he will not be an employee of the Company. Executive
will be paid for all accrued vacation and salary through June 7, 2002.

        2.    Severance Payment.

        (a)  The Company agrees to pay Executive $370,000 per year through
June 7, 2004 (the "Severance Period") to be paid in accordance with the
Company's normal standard payroll schedule. The Company shall deduct and
withhold from the compensation payable to Executive hereunder any and all
applicable Federal, state and local income and employment withholding taxes and
any other amounts required or authorized by Executive to be deducted or withheld
by the Company under applicable statutes, regulations, ordinances or orders
governing or requiring the withholding or deduction of amounts otherwise payable
as compensation or wages to employees. Even though Executive is no longer a
Company employee, the Parties acknowledge and agree that the payments required
by this subsection(a) are wages subject to Federal and state income tax
withholding and FICA taxation.

        (b)  The Company shall make payments to the appropriate third parties to
continue Executive's existing health insurance coverage under the Company's
group insurance plan (and any of Executive's family members' existing health
insurance coverage under the Company's group insurance plan) for a period of
eighteen (18) months following the termination of Executive's employment with
the Company. The Company shall not provide nor reimburse Executive for any
supplemental insurance products, including life insurance, or any other
employment benefit.

1

--------------------------------------------------------------------------------

        (c)  Executive agrees that the severance payments provided above are
more than the Company is required to pay under its normal policies and
procedures and pursuant to Executive's Employment Agreement. Executive further
agrees that these payments are fully satisfactory to him and constitute valid
consideration in exchange for the releases and commitments set forth in this
Agreement. By signing this Agreement, Executive acknowledges and agrees that
absent this Agreement, Executive has no legal entitlement to the consideration
provided herein and that the consideration given to Executive represents good
and sufficient value for the releases and other agreements set forth in this
Agreement.

        3.    No Filing Of Claims.

        3.1  Executive represents and warrants that he does not presently have
on file, and further represents that he will not hereafter file, any claims,
charges, grievances, actions, appeals or complaints against the Company and its
affiliates, and their respective parents, subsidiaries, and related entities or
corporations, and their past and present officers, directors, shareholders,
employees, agents, partners, attorneys, heirs, successors, and assigns, in or
with any administrative, state, federal or governmental entity, agency, board or
court, or before any other tribunal or panel of arbitrators, public or private,
based upon any actions by the Company or its affiliates occurring prior to the
date of this Agreement.

        3.2  The Company represents and warrants that it does not presently have
on file, and further represents that it will not hereafter file, any claims,
charges, grievances, actions, appeals or complaints against Executive, in or
with any administrative, state, federal or governmental entity, agency, board or
court, or before any other tribunal or panel of arbitrators, public or private,
based upon any actions by Executive occurring prior to the date of this
Agreement other than as provided in Section 5.

        4.    Release Of All Claims By Executive. In consideration for the
promises and compensation provided above, Executive hereby agrees to waive,
release, acquit and forever discharge the Company, and its affiliates, and their
respective parents, subsidiaries, and related entities, and their past and
present officers, directors, shareholders, employees, agents, partners,
attorneys, heirs, successors, and assigns, from any and all claims, demands,
actions, charges, complaints and causes of action (hereinafter collectively
referred to as "claims"), of whatever nature, whether known or unknown, which
exist or may exist on Executive's behalf as of the date of this Agreement,
including but not limited to any and all tort claims, contract claims (express
or implied), wage claims, bonus claims, wrongful termination claims, public
policy claims, whistleblower claims, implied covenant of good faith and fair
dealing claims, retaliation claims, statutory claims, personal injury claims,
emotional distress claims, invasion of privacy claims, defamation claims, fraud
claims, and any and all claims arising under any federal, state or other
governmental statute, law, regulation or ordinance covering discrimination in
employment, including but not limited to Title VII of the Civil Rights Act of
1964, as amended, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Equal Pay Act and the California Fair Employment and Housing Act,
covering discrimination in employment including race, color, religious creed,
national origin, ancestry, physical or mental disability, medical condition,
marital status, family care leave, pregnancy, sex, sexual orientation, and
harassment or retaliation.

        5.    Release Of All Claims By The Company. In consideration for the
promises and releases provided herein, the Company, on its behalf and on behalf
of its affiliates, and their respective parents, subsidiaries, and related
entities, and their past and present officers, directors, shareholders,
employees, agents, partners, attorneys, heirs, successors, and assigns, hereby
agrees to waive, release, acquit and forever discharge Executive, and his heirs,
successors, and assigns, from any and all claims, of whatever nature, whether
known or unknown, which exist or may exist on the Company's, or its affiliates'
behalf as of the date of this Agreement, including but not limited to any and
all tort claims, contract claims (express or implied), public policy claims,
implied covenant of good faith and fair dealing claims, statutory claims,
invasion of privacy claims, defamation claims, fraud claims, and any and all
claims

2

--------------------------------------------------------------------------------

arising under any federal, state or other governmental statute, law, regulation
or ordinance; provided, however, that this Section is not intended to, and shall
not, waive or release any claims the Company or its affiliates have or may have
against Executive for theft, embezzlement or misappropriation of funds by
Executive while employed by the Company. The Company and its affiliates are not
presently aware of any such claims against Executive, but expressly reserves the
right to bring such claims (if any), notwithstanding the release language
contained in this Section to the contrary.

        6.    Waiver Of Unknown Claims. It is further understood and agreed by
Executive and the Company that, except as expressly set forth in Section 5
above, Executive and the Company hereby expressly waive and relinquish any and
all claims, rights or benefits that they may have under California Civil Code
section 1542, which provides as follows:

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release which if
known by him must have materially affected his settlement with the debtor."

        In connection with such waiver and relinquishment, and notwithstanding
the provisions of California Civil Code section 1542, each Party hereby
expressly acknowledges that this Agreement is intended to include, and does
include in its effect, without limitation, all such claims which each Party does
not know or suspect to exist at the time of the execution of this Agreement, and
that this Agreement contemplates the extinguishment of those claims. Each Party
further acknowledges, understands and agrees that this representation and
commitment is essential to the other Party and that this Agreement would not
have been entered into were it not for this representation and commitment.

        7.    Exercise Of Stock Options

        The Parties acknowledge and agree that Executive currently holds 521,641
option shares of the Company that are fully exercisable through March 31, 2009,
pursuant to the terms of the 1999 Stock Option/Stock Issuance Plan and related
documents, notwithstanding any separation of service that may occur prior to
March 31, 2009. The parties further acknowledge and agree that Executive
currently holds 12,188 option shares of the Company that are exercisable
pursuant to the terms of the Company's 2002 Stock Incentive Plan and related
documents.

        8.    Covenant Of Confidentiality.

        8.1  Acknowledgment of Confidentiality. Executive acknowledges that he
has an obligation not to disclose or use confidential, proprietary or trade
secret information obtained during the course of his employment with the
Company. Executive hereby acknowledges that during the course of his employment
with the Company, he has acquired, created, developed or added to certain
confidential and/or proprietary information regarding the Company and its
affiliates and/or their respective business ("Proprietary Information"), which
Proprietary Information shall include, without limitation, all of the following
materials and information (whether or not reduced to writing and whether or not
patentable or protected by copyright): inventions, processes, formulae,
programs, technical data, "know-how," procedures, manuals, confidential reports
and communications, marketing methods, product sales or cost information, new
product ideas or improvements, new packaging ideas or improvements, research and
development programs, identities or lists of suppliers, vendors, customers,
financial information of the Company or its affiliates of any nature whatsoever,
or any other confidential or proprietary information relating to the Company or
its affiliates. The Parties hereto agree that the failure of any Proprietary
Information to be marked or otherwise labelled as confidential or proprietary
information shall not affect its status as Proprietary Information. Executive
shall hold in the strictest confidence (except as previously approved by the
Company in writing), and shall not, directly or indirectly, disclose, divulge,
reveal, report, publish, transfer or otherwise communicate, or use for his own
benefit or the benefit of any other person, partnership, firm, corporation or
other entity, or use to the detriment of the Company or its affiliates, or
misuse in any way, any Proprietary Information.

3

--------------------------------------------------------------------------------

Executive and the Company each hereby stipulate that, as between them, all
Proprietary Information acquired or made, developed or conceived of in whole or
in part by Executive constitutes important, material and confidential and/or
proprietary information of the Company or its affiliates, constitutes unique and
valuable information, and affects the successful conduct of the business of the
Company or its affiliates and its goodwill, and that the Company and/or its
affiliates, as applicable, shall be entitled to recover its damages, in addition
to any injunctive remedy for any breach of this Section. The foregoing
notwithstanding, if, after consulting with legal counsel, Executive determines
that he is legally compelled to disclose Proprietary Information to any tribunal
or governmental agency or else stand liable for contempt or suffer other similar
censure or penalty, then the disclosure to such tribunal or governmental agency
of only that Proprietary Information which such counsel advises in writing is
legally required to be disclosed, shall not constitute a breach of this Section,
provided that Executive shall give the Company as much advance notice of such
disclosure as is reasonably practicable.

        8.2  Prohibited Activity. Executive further acknowledges that such
Proprietary Information has been and will be of central importance to the
businesses of the Company and its affiliates, and that disclosure of it to, or
its use by, others could cause substantial loss to the Company or its
affiliates. Executive and the Company also recognize that an important part of
Executive's duties has been to develop goodwill for the Company and its
affiliates through his personal contact with Clients (as defined below),
employees, and others having business relationships with the Company and its
affiliates, and that there is a danger that this goodwill, a proprietary asset
of the Company, may follow Executive upon the termination of his employment
relationship with the Company. Executive, accordingly, agrees as follows:

        (a)  Prohibited Activities. Executive agrees that he will not at any
time during the first twenty-four (24) months following the effective date of
this Agreement: (i) directly or indirectly, whether for his own account or for
the account of any other person, solicit, divert, or endeavor to entice any
Client or supplier of the Company away from the Company or its affiliates, or
otherwise engage in any activity intended to terminate, disrupt, or interfere
with the Company's or its affiliates' relationship with Clients or suppliers, or
otherwise adversely affect the Company's or its affiliates' relationship with
Clients or suppliers or other business relationships of the Company and/or its
affiliates; (ii) other than as required in his role as a director of the
Company, publish or make any statement disparaging or critical of the Company,
its affiliates and/or their respective officers, managers, supervisors,
employees, investors, products, services or technology, or otherwise malign the
business or reputation of any of the foregoing entities ("Adverse Information");
provided, however, that if, after consulting with legal counsel, Executive
determines that he is legally compelled to disclose Adverse Information to any
tribunal or governmental agency or else stand liable for contempt or suffer
other similar censure or penalty, then the disclosure to such tribunal or
governmental agency of only that Adverse Information which such counsel advises
in writing is legally required to be disclosed, shall not constitute a breach of
this Section, provided that Executive shall give the Company as much advance
notice of such disclosure as is reasonably practicable; provided, further, that
nothing contained in this Section is intended to prevent Executive from
testifying truthfully in any legal proceeding; (iii) directly or through one or
more intermediaries, solicit for employment or recommend to any subsequent
employer of Executive the solicitation for employment of, any person who, at the
time of such solicitation, is employed by the Company or any affiliate;
(iv) represent to any person or entity, directly or indirectly, that he is an
employee of the Company; and (v) use Company materials in any manner, including,
but not limited to, the Company's e-mail system or letterhead.

        "Clients" shall mean those persons or entities that, at any time during
Executive's course of employment with the Company were clients or customers of
the Company or any affiliate, or any predecessor of any of the foregoing.

4

--------------------------------------------------------------------------------

        (b)  Non-Competition During the Severance Period. Executive acknowledges
and agrees that given the extent and nature of the confidential and proprietary
information he has obtained during the course of his employment with the
Company, including but not limited to trade secrets, it would be inevitable that
such confidential information would be disclosed or utilized by the Executive
should he obtain employment from, or otherwise become associated with, an entity
or person that is engaged in a business or enterprise that directly competes
with the Company. Consequently, during any period for which Executive is
receiving payments from the Company pursuant to Section 2 above, Executive shall
not, without prior written consent of the Board, directly or indirectly own,
manage, operate, join, control or participate in the ownership, management,
operation or control of, or be employed by or connected in any manner with, any
enterprise which is engaged in any business competitive with or similar to that
of the Company; provided, however, that such restriction shall not apply to any
passive investment representing an interest of less than two percent (2%) of an
outstanding class of publicly-traded securities of any company or other
enterprise which is not, at the time of such investment, engaged in a business
competitive with the Company's business. Executive agrees that this covenant is
a material inducement to the Company for the agreement to pay the salary
payments set forth in Section 2 above.

        (c)  Remedies. Executive understands that the Company would (i) have no
further obligation to pay the salary payments set forth in Section 2 above, and
(ii) seek an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by Executive, in addition to
any other remedies or damages to which the Company may be entitled at law or in
equity, in the event Executive were to breach any of the terms of this
Section 8.

        Executive acknowledges that monetary damages may not be sufficient to
compensate the Company for any economic loss which may be incurred by reason of
his breach of the foregoing restrictive covenants. Accordingly, in the event of
any such breach, the Company shall, in addition to the termination of this
Agreement and any remedies available to the Company at law, be entitled to
obtain equitable relief in the form of an injunction precluding Executive from
continuing such breach.

        9.    Non-Admission Of Liability. Executive acknowledges that the
Company denies any wrongdoing whatsoever in connection with Executive, his
employment, and the cessation of that employment, and that the severance payment
made pursuant to this Agreement is made solely for the purpose of amicably
resolving any disputes the Parties may have arising from the employment
relationship. Executive and the Company expressly understand and agree that
nothing contained in this Agreement shall constitute or be treated as an
admission of any wrongdoing or liability on the part of Executive or the
Company.

        10.  No Other Payments Due. Executive understands and agrees that this
Agreement is intended to and does bar all claims Executive has or may have for
injuries, losses, damages, wages, salaries, bonuses, commissions, overtime pay,
vacation pay, severance pay, car allowance, benefits, costs, expenses,
attorneys' fees or any similar claims that Executive could possibly have against
the Company or its affiliates, and that Executive is not entitled to receive and
will not claim any right, benefit, or compensation other than what is set forth
above in this Agreement.

        11.  Return Of Company Property. Executive agrees to return to the
Company all office keys, building access cards, company credit cards, equipment,
documents and any other materials of the Company that Executive has in his
possession, custody or control within five (5) days after the date hereof.

        12.  Ownership Of Claims. Executive represents and warrants that he is
the sole and lawful owner of all rights, title and interest in and to all
released matters, claims and demands referred to herein. Executive further
represents and warrants that there has been no assignment or other transfer of
any

5

--------------------------------------------------------------------------------

interest in any such matters, claims or demands which Executive may have against
the Company or any affiliate.

        13.  Confidentiality Of Agreement. Executive understands and agrees that
this Agreement, and the matters discussed in negotiating its terms, are entirely
confidential. It is therefore expressly understood and agreed by Executive that
he will not reveal, discuss, publish or in any way communicate any of the terms,
amount or fact of this Agreement or the severance payment to any person,
organization or other entity, except to his immediate family members and
professional representatives, who shall be informed of and bound by this
confidentiality clause.

        14.  California Law Applies. This Agreement, in all respects, shall be
interpreted, enforced and governed by and under the laws of the State of
California without regard to conflicts of laws.

        15.  Successors And Assigns. It is expressly understood and agreed by
Executive that this Agreement and all of its terms shall be binding upon
Executive and the Company's respective representatives, heirs, executors,
administrators, successors and assigns.

        16.  Attorneys' Fees. In the event that any party to this Agreement
asserts a claim for breach of this Agreement or seeks to enforce its terms, the
prevailing party in any such proceeding shall be entitled to recover costs and
reasonable attorneys' fees.

        17.  Headings. The headings in each section herein are for convenience
of reference only and shall be of no legal effect in the interpretation of the
terms hereof.

        18.  Integration. This Agreement constitutes a single, integrated,
written contract, expressing the entire agreement between the Parties. In this
regard, Executive represents and warrants that he is not relying on any promises
or representations which do not appear written herein. Executive further
understands and agrees that this Agreement can be amended or modified only by a
written agreement, signed by all of the Parties hereto.

        19.  Voluntary Agreement. Executive understands and agrees that he may
be waiving significant legal rights by signing this Agreement. Executive
represents that he has been advised by legal counsel of his choice regarding
this Agreement, and represents that he has entered into this Agreement
voluntarily, with a full understanding of and in agreement with all of its
terms.

        20.  Severability. Any term or provision of this Agreement that is held
by a court of competent jurisdiction or other authority to be invalid, void or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the invalid, void or unenforceable term or provision in any
other situation or in any other jurisdiction. If the final judgment of a court
of competent jurisdiction or other authority declares that any term or provision
hereof is invalid, void or unenforceable, the parties agree that the court
making such determination shall have the power to and shall, subject to the
discretion of such court, reduce the scope, duration, area or applicability of
the term or provision, to delete specific words or phrases, or to replace any
invalid, void or unenforceable term or provision with a term or provision that
is valid and enforceable and that comes closest to expressing the intention of
the invalid or unenforceable term or provision

        21.  Counterparts. This Agreement may be executed in more than one
counterpart, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.

        THE SIGNATORIES HAVE CAREFULLY READ THIS ENTIRE AGREEMENT. THE
SIGNATORIES HAVE CONSULTED WITH LEGAL COUNSEL OF THEIR CHOICE REGARDING THIS
AGREEMENT. THE SIGNATORIES FULLY UNDERSTAND THE FINAL AND BINDING EFFECT OF THIS
AGREEMENT. THE SIGNATORIES ARE SIGNING THIS AGREEMENT VOLUNTARILY.

        (Signatures on next page to follow.)

6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Severance Agreement
and General Release on the dates indicated below.

DATED: June 6, 2002      


 
 
      /s/  PAUL F. BEYER      

--------------------------------------------------------------------------------

Paul F. Beyer


 
 
  DATED: June 6, 2002   SPECIALTY LABORATORIES, INC.


 
 
      By: /s/  DOUGLAS S. HARRINGTON      

--------------------------------------------------------------------------------

    Its: CEO

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



QuickLinks


SEVERANCE AGREEMENT AND GENERAL RELEASE
